Order filed January 6, 2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00313-CV
                                    ____________

                             ROLI CRUZ, Appellant

                                         V.

  TEXAS WORKFORCE COMMISSION AND HT & DP INVESTMENT,
           LLC D/B/A BAO TRAN STATE FARM, Appellees


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1159800

                                    ORDER

      Appellant’s brief was due December 3, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before February 7, 2022,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.